Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 05/23/2022.
Claims 1-10 are pending in this application.  Claims 1 and 8-10 are independent claims.   In Amendment, claims 1 and 4-10 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 8-10 is/are directed to abstract idea under the mental process bucket as part of Prong I step 2A analysis wherein the step of determining… and step of relaying the transmitted certain data are considered as mental process which can be mentally done by human with help of generic computer components.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the other steps including transmitting certain data…, displaying certain data …, and other generic component computers are merely considered as pre-activity and post-activity solution with generic computers which does not mount significantly as analyzed under Prong II step 2A and 2B.  The dependent claims 2-7 cite additional elements which further describe the structure of the system.  However, these additional elements merely disclose the arrangement of the general components within the system which is insignificant to integrate into the practical application as required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (U.S. 2018/0284735 A1).
Re claim 1, Cella et al. disclose in Figures 1-285 a data processing system comprising: an agent device configured to transmit data relating to operation data of an instrument that is collected from the instrument (e.g. abstract and paragraphs [0302 and 0339] wherein the sensors are collecting data from various instruments); a service broker device configured to relay data (e.g. paragraphs [0367, 1768, 1773, and 1783]); and a computation server device configured to generate display data on the basis of the data relating to the operation data, wherein the agent device includes an operation data transmitting unit that push-transmits data, which is used for generating the display data, of data relating to a plurality of pieces of operation data collected from the instrument to the computation server device (e.g. paragraphs [0269, 0339, and 0350]), wherein the service broker device includes a data determining unit that determines whether the transmitted data is the data push-transmitted from the agent device (e.g. paragraphs [0204, 0220, 0264, and 0328] wherein only certain data of the filtering processes as they meet the requirements for displaying/viewing on screen), and operation data relaying unit that relays the data that is determined to be the push-transmitted data by the agent device to the computer server device and that does not replay the data that is determined not to be the push transmitted data to the computer server device, the computer service device includes a display data generating unit that generates the display data on the basis of the data relayed by the service broker device (e.g. paragraphs [0415, 0422-0426, 0524, 0547, 0566, and 2047] wherein the analyzed collected data is displayed continuously on screen for monitoring). 
Re claim 2, Cella et al. disclose in Figures 1-285 the agent device and the instrument are connected using a first network, wherein the service broker device and the computation server device are connected using a second network other than the first network, and wherein a transmission path for transmitting the certain data from the agent device to the service broker device is disposed outside the first network (e.g. Figures 3-4 wherein sensors of instruments are on one network and relaying data is on another network path). 
Re claim 3, Cella et al. disclose in Figures 1-285 the service broker device includes a display data transmitting unit that performs pull transmission of the display data generated by the computation server device to a client device on the basis of a data request from the client device disposed outside the second network (e.g. paragraphs [0253, 0326, 0420, and 0524]). 
Re claim 4, Cella et al. disclose in Figures 1-285 a first firewall device configured to be disposed between the agent device and the service broker device and to block a transmission from the service broker device to the agent device; and a second firewall device other than the first firewall device configured to be disposed between the service broker device and the client device and to relay a pre-permitted transmission from the client device to the service broker device (e.g. paragraphs [0433, 1811, and 1840] as the function of firewall to block out certain data as configured). 
Re claim 5, Cella et al. disclose in Figures 1-285 the service broker device and the computation server device are mounted in separate computers (e.g. Figures 3-4). 
Re claim 6, Cella et al. disclose in Figures 1-285 the operation data transmitting unit of the agent device performs push transmission of the data in a case in which a predetermined condition is satisfied and does not perform pull transmission of the data based on a data request (e.g. paragraphs [0241, 0249, 1139, and 1192] with customizing data gathering). 
Re claim 7, Cella et al. disclose in Figures 1-285 the agent device includes an operation data acquiring unit that acquires the certain data that is structured on the basis of a predetermined protocol defined by a data collecting device from the data collecting device that structures the data relating to the plurality of pieces of operation data collected from the instrument (e.g. paragraphs [1623 and 1624]), and wherein the operation data transmitting unit transmits the acquired data on the basis of a general encrypted communication protocol (e.g. paragraphs [1529, 1584, and 1618] wherein the data is encrypted as needed). 
Re claim 8, Cella et al. disclose in Figures 1-285 a data processing system comprising: a service broker device configured to relay data that is transmitted from an agent device transmitting data (e.g. paragraphs [0367, 1768, 1773, and 1783]), which is used for generating display data, of data relating to operation data of an instrument collected from the instrument (e.g. abstract and paragraphs [0302 and 0339] wherein the sensors are collecting data from various instruments); and a computation server device configured to generate the display data on the basis of the data (e.g. paragraphs [0269, 0339, and 0350]), wherein the service broker device includes a data determining unit that determines whether the transmitted data is the data push- transmitted from the agent device (e.g. paragraphs [0204, 0220, 0264, and 0328] wherein only certain data of the filtering processes as they meet the requirements for displaying/viewing on screen), operation data relaying unit that replays the data that is determined to be the push-transmitted data to the computation server device and that does not relay the data that is determined not to be the push-transmitted data to the computation server device (e.g. paragraphs [0415, 0422-0426, 0524, 0547, 0566, and 2047] wherein the analyzed collected data is displayed continuously on screen for monitoring), and and a display data transmitting unit that performs pull transmission of the display data generated by the computation server device to a client device (e.g. paragraphs [0253, 0326, 0420, and 0524]), and wherein the computation server device includes a display data generating unit that generates the display data on the basis of the data relayed by the service broker device (e.g. paragraphs [0524, 0547, 0566, and 2047]). 
Re claim 9, it is a method having few limitations cited in claim 1.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 1. 
Re claim 10, it is a program having few limitations cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
The applicant argues in pages 9-22 for claims 1-10 that i) these features cannot be performed in human mind, ii) the claims are directing to improvement to another technology or technical field evidenced by several paragraphs from the specification including paragraphs [0028, 0039-0040 and 0058]), and iii) the additional limitations are not well-understood, routine, and conventional activity in the field.
The examiner respectfully directs the applicant (i) to claim 9 which is the simplest method claim wherein other independent claims merely further elaborate or cited additional well-known additional element.  In claim 9, it has only 4 steps including transmitting data, determining, relaying and displaying.  As clearly analyzed above, the step of determining and relaying is considered as the steps that can be done mentally with the help of generic computer components.  Nothing in the claim would require specialized computer to perform or prevent to be done mentally.  The determination is merely the mental judgment to see if received data that specific information/required data, then pass to the next node.   ii) as required for integrated into the practical application, merely specification disclose the improvement would not be sufficient to overcome the abstract idea.  Nothing in the claims that would lead to the improvement as the applicant is alleged in order to integrate into the practical application.  Finally, iii) the additional elements in claim 9 is the step of transmitting data and displaying data which is very well-known in the technology.  Other independent claim would have additional general and well known computer components such as computational server, service broker device…  However, these components are no different from typical computers.

The applicant argues in pages 23-24 for claims 1-10 that the Cella does not disclose any controlling the relay based on whether the data is push-transmitted data or not as seen in independent claims 1, and 8-10.  In addition, Cella fails to disclose the function of firewall to filtering the pre-permitted transmission and whether the push-transmission meets/satisfies the pre-determined condition.
The examiner respectfully submits that the reference by Cella does reasonably disclose the claimed limitations as alleged in the above rejection wherein Cella clearly disclose the filtering process as part of the analysis for processing the collected data to determine which portion of the data should be displayed/viewed/reported to the user based on the configuration.  In addition, the firewall itself by definition would enable to monitoring the filtering out/in the data based on the user configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/PHUOC H NGUYEN/                                                                                    Primary Examiner, Art Unit 2451